         Case 8-18-08053-ast          Doc 220       Filed 04/30/19       Entered 04/30/19 12:07:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------------- x
                                                                   Chapter 11
In re:
                                                                   Case Nos. 18-71748-67 (AST)
Orion HealthCorp, Inc., et al.,                                    Case No. 18-71789 (AST)
                                                                   Case No. 18-74545 (AST)
                                    Debtors
                                                                   (Jointly Administered)
-------------------------------------------------------------- x
Orion Healthcorp, Inc., et al.,

                                    Plaintiffs,
                           v.                                      Adv. Pro. No. 18-08053 (AST)

Parmjit Singh Parmar aka Paul Parmar, et al.,

                                    Defendants.
-------------------------------------------------------------- x

              CC CAPITAL CHT HOLDCO LLC’S AND CHT HOLDCO, LLC’S
              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
               OF THE CROSSCLAIMS AGAINST PAVANDEEP BAKHSHI

          PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 41(a) and

(c), made applicable to this adversary proceeding by Federal Rule of Bankruptcy Procedure

7041, Cross-Claimants CC Capital CHT Holdco LLC and CHT Holdco, LLC, by and through

their attorneys, Troutman Sanders LLP, hereby dismiss, without prejudice and without costs, the

crossclaims filed against Cross-Defendant Pavandeep Bakhshi.




                                [SIGNATURE ON THE FOLLOWING PAGE]




38746848v2
      Case 8-18-08053-ast   Doc 220   Filed 04/30/19     Entered 04/30/19 12:07:57




Dated: April 30, 2019
       New York, New York

                                             TROUTMAN SANDERS LLP

                                             By: /s/ J. David Dantzler, Jr.
                                             J. David Dantzler, Jr.
                                             600 Peachtree St. NE
                                             Suite 3000
                                             Atlanta, GA 30308
                                             (404) 885-3000
                                             david.dantzler@troutman.com

                                                -   AND -

                                             Brett D. Goodman
                                             875 Third Avenue
                                             New York, NY 10022
                                             (212) 704-6000
                                             brett.goodman@troutman.com




                                         2
38746848v2
